Citation Nr: 1021647	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-31 644	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


ORDER

The following correction is made in a decision issued by the 
Board in this case on March 1, 2010.  The ORDER section on 
page 12 should read as follows:

Effective June 21, 2006, an initial 50 percent 
disability evaluation for the Veteran's service-
connected rhinosinusitis is granted.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


